Judgment, Supreme Court, New York County (Felice Shea, J.), rendered November 14, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Since defendant declined the court’s offer to amend its charge, proposed no alternative language, and requested no other relief, defendant failed to preserve his present challenge to the court’s charge and we decline to review it in the interest of justice. Were we to review this claim, we would find that in light of defendant’s testimony, the court’s instruction to the jury that it was permitted to consider defendant’s “prior immoral acts” in determining his credibility was proper.
We perceive no abuse of sentencing discretion. Concur — Sullivan, P. J., Tom, Ellerin, Rubin and Andrias, JJ.